

116 HR 3427 IH: Eliminating the RFS and Its Destructive Outcomes Act
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3427IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. Rooney of Florida (for himself, Mr. Stewart, Mr. McClintock, Mr. Meadows, Mr. Gooden, Mr. Budd, Mr. Hice of Georgia, and Mr. Roy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the renewable fuel program of the Environmental Protection Agency.
	
 1.Short titleThis Act may be cited as the Eliminating the RFS and Its Destructive Outcomes Act. 2.Repeal of renewable fuel program (a)RepealSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is repealed.
			(b)Conforming amendments
 (1)Clean Air ActSection 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended— (A)in paragraph (1)—
 (i)by striking (n), or (o) each place it appears and inserting or (n); and (ii)by striking (m), or (o) and inserting or (m); and
 (B)in paragraph (2), by striking (n), and (o) each place it appears and inserting and (n). (2)Petroleum Marketing Practices ActSection 107(a)(1)(B) of the Petroleum Marketing Practices Act (15 U.S.C. 2807(a)(1)(B)) is amended by inserting , as in effect on the day before the date of enactment of the Eliminating the RFS and Its Destructive Outcomes Act after (40 CFR, part 80).
				